DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nory et al (US 20160301556 A1) in view of Zhang et al (US 20210185737 A1).
Regarding claims 1, 2, 14, Nory et al discloses a method (figs. 3-4), performed at a network node of a wireless communications network (a method for providing control signaling in a wireless communication network; a user equipment detects or decodes a preamble made by the base station (eNB)), for discovery signaling (reference signals associated with discovery signals transmissions within the discovery signal occasion on the Scell; paragraph 0020, 0027), the method (a method and apparatus provide reception of control signaling in a wireless communication network) comprising: an indicator (an indicator that dynamically indicates to the UE which hypotheses the UE should perform in a given subframe or set of subframes; for instance, a 1-bit indicator can be signaled on the Pcell or as part of an initial signal transmission on an unlicensed carrier to indicate which control channels the UE should monitor in a given subframe; furthermore, the UE may also determine 1-epdcch-start using a Control Format indicator  signaled on the PCFICH in the first symbol of the subframe; paragraph 0045, 0052) based on one or more control information to be transmitted in a control signal for discovery (a Demodulation Reference Signal and a Channel State Information-Reference Signal ; and discovery signals, are transmitted on Resource Elements of OFDM symbols; in addition, signaling of the transmission burst duration may be the indicator to the UE of when the UE can restart looking for the preamble from the eNB; paragraph), and transmitting the indicator as a preamble (the preamble identifier value can be used for transmission of discovery signals; paragraph 0024, 0028) to the control signal (a UE may be configured to detect a preamble associated with its serving cell on the unlicensed carrier; the UE may also detect or be configured to detect a preamble associated with one or more adjacent cells on the unlicensed carrier; paragraph 0045-0046) for discovery in a transmission occasion (the preamble transmission can be a reference signal transmission, such as a CRS/PSS/SSS/ discovery signal, occupying one or more OFDM symbols; note that each subframe may be assumed be a Multicast-Broadcast Single-Frequency Network subframe, except perhaps the subframes configured for discovery signal transmission; paragraph 0028, 0042). Note that a first set of a first number of control channel Blind Decoding candidates can be monitored by a device in a first subframe at an aggregation level for a control channel transmission in the first subframe starting from a first OFDM symbol position in the first subframe. A second set of a second number) of control channel BD candidates can be monitored in the first subframe at the aggregation level for a control channel transmission in the first subframe starting from a second OFDM symbol (paragraph, 0015-0016). 
However, Nory et al does not specifically teach that the network node generates the indicator based on control information, wherein the indicator is indicative of content of the control signal.
On the other hand, Zhang et al, from the same field of endeavor, discloses a processor  that is configured to receive, by a UE, an SSB configuration for a discovery signal detection window having a plurality of communication slots, wherein based on the SSB configuration, UE identifies random access resource and the time and frequency locations to monitor RMSI configured for each SSB, to receive, by the UE, an SSB transmission indicator, to map, by the UE, the SSB configuration using the SSB transmission indicator to determine one or more SSB for rate matching in one or more slots of the plurality of communication slots, and to rate match, by the UE, data transmission around each of the one or more SSBs in the one or more slots (paragraph 0008, 0013-0014). Furthermore, the UE receives an SSB transmission indicator, where UE 115 may receive the SSB transmission indicator via antennas 252a-r and wireless radios 1300a-r and store the information in memory 282 at SSB transmission indicator 1302. The SSB transmission indicator  may either directly indicate SSB transmissions or may provide information to be used by the UE to determine SSB transmissions. For example, the SSB transmission indicator  may identify the beginning of transmissions within the DTMC, when the base station has successfully completed the LBT procedure. In addition, the SSB transmission indicator  may provide the beginning of the DTMC window, the SSB transmission indicator may indicate that there will be a cyclical extension of the SSB to accommodate the schedule of actual transmissions considering the LBT procedure. The SSB transmission indicator may be communicated via a preamble, a common control channel, a downlink grant (paragraph 0074-0075, 0097, 0100). It is shown above that Zhang et al the features of generating the indicator based on control information, wherein the indicator is indicative of content of the control signal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the technique of Zhang to the communication system of Nory in order to provide a method to synchronization signal block multiplexing and remaining material system information monitoring in new radio unlicensed networks.
	Regarding claim 3, Nory et al as modified  discloses a method, performed at a network node of a wireless communications network (a method for providing control signaling in a wireless communication network; a user equipment detects or decodes a preamble made by the base station (eNB)), for discovery signaling (reference signals associated with discovery signals transmissions within the discovery signal occasion on the Scell; paragraph 0020, 0027), wherein the control signal for discovery comprises one or more individual signals (the preamble can carry Downlink control Information that can provide information, such as preamble information, about the subframe containing the preamble and a set of subsequent subframes immediately following the preamble; paragraph 0030).
	Regarding claim 4, Nory et al as modified  discloses a method, performed at a network node of a wireless communications network (a method for providing control signaling in a wireless communication network; a user equipment detects or decodes a preamble made by the base station (eNB)), for discovery signaling (reference signals associated with discovery signals transmissions within the discovery signal occasion on the Scell; paragraph 0020, 0027),
 wherein the indicator is indicative of a length of the control signal (an indicator that dynamically indicates to the UE which hypotheses the UE should perform in a given subframe or set of subframes; for instance, a 1-bit indicator can be signaled on the Pcell or as part of an initial signal transmission on an unlicensed carrier to indicate which control channels the UE should monitor in a given subframe ; paragraph 0052).
	Regarding claim 5, Nory et al as modified  discloses a method, performed at a network node of a wireless communications network (a method for providing control signaling in a wireless communication network; a user equipment detects or decodes a preamble made by the base station (eNB)), for discovery signaling (reference signals associated with discovery signals transmissions within the discovery signal occasion on the Scell; paragraph 0020, 0027), the method comprising applying a first modulation or coding scheme on the preamble and a second modulation or coding scheme on the control signal (the preamble transmission can be within two or more consecutive OFDM symbols, a first OFDM symbol or a first set of OFDM symbols containing reference signals, such as CRS/PSS/SSS, followed by a last OFDM symbol with some RE's of the last OFDM symbol mapped for and/or used/configured for PDCCH; paragraph 0020, 00257), wherein the second modulation or coding scheme is different from the first modulation or coding scheme (a first set of RE's of the first OFDM symbol can be mapped for an Enhanced PDCCH and a second set of RE's of the first OFDM symbol are mapped for reference signals; for example, the other RE's of the first OFDM symbol can be mapped for reference signals, such as Demodulation Reference Signals; paragraph 0033, 0049, 0055). 
 	Regarding claim 6, Nory et al as modified  discloses a method, performed at a network node of a wireless communications network (a method for providing control signaling in a wireless communication network; a user equipment detects or decodes a preamble made by the base station (eNB)), for discovery signaling (reference signals associated with discovery signals transmissions within the discovery signal occasion on the Scell; paragraph 0020, 0027), the method comprising: determining (a preamble can be a transmission which the wireless communication device can use to determine the beginning of a transmission burst; when detecting the preamble transmission, the wireless communication device can also decode the preamble transmission; in addition, a second OFDM symbol can be determined in the subframe such that the second OFDM symbol immediately follows the first set of OFDM symbols ; paragraph 0005, 0055, 0059) whether the one or more control information to be transmitted in the control signal is to include control information additional to a first set of control information (the UE may determine the end of the OFDM symbol boundary of the preamble transmission by first detecting a discovery signal on the S cell and then use that discovery signal to determine symbol timing ; the UE can determine a second OFDM symbol in the first subframe such that the second OFDM symbol immediately follows the first set of OFDM symbols; paragraph 0034-0035), and in accordance with a determination that the one or more control information to be transmitted in the control signal is to include control information additional to the first set of control information, performing the generating and the transmitting (the UE may determine the end of the OFDM symbol boundary of the preamble transmission by first detecting a discovery signal on the S cell and then use that discovery signal to determine symbol timing; paragraph 0034-0035, 0039, 0052).
	Regarding claim 7, Nory et al as modified  discloses a method, performed at a network node of a wireless communications network (a method for providing control signaling in a wireless communication network; a user equipment detects or decodes a preamble made by the base station (eNB)), for discovery signaling (reference signals associated with discovery signals transmissions within the discovery signal occasion on the Scell; paragraph 0020, 0027), the method comprising transmitting the control signal to a wireless electronic device by transmitting, in a single transmission occasion (a type of truncation of the subframe can be determined based on the type of control channel on which the DCI is received; the PDSCH can be decoded based on at least the determined type of truncation of the subframe ; the UE can determine the starting OFDM symbol in the time domain for EPDCCH reception within each EPDCCH-PRB-set using higher layer, such as Radio Resource Control, configuration signaling; paragraph 011-0017) a series of a plurality of individual signals forming the control signal (the UE can then performs BD's on a set of these ECCEs within the superset numbered from 0 to NpreECCE−1 to determine if DCI with the relevant DCI format containing preamble information is transmitted on them; BD's can be performed either on individual ECCE's or on aggregated ECCE's; paragraph 0042, 0059).
	 Regarding claims  8, 9, 15, Nory et al discloses a method (figs. 3-4), performed at a wireless electronic device (first device 110 and second device 120; paragraph 0017), for discovery signaling (reference signals associated with discovery signals transmissions within the discovery signal occasion on the Scell; paragraph 0020, 0027) in a wireless communications network (a method for providing control signaling in a wireless communication network; a user equipment detects or decodes a preamble made by the base station (eNB)), the method comprising:  receiving (devices can send and receive wireless communication signals; paragraph 0017) a preamble to a control signal for discovery (receive and decode information from physical layer signals and channels in a particular subframe on that Scell, the UE may have to take into account whether the eNB has any transmissions in that subframe; furthermore, reference signals associated with discovery signals transmissions within the discovery signal occasion on the Scell; paragraph 0020, 0026-0027), wherein the preamble comprises an indicator (an indicator that dynamically indicates to the UE which hypotheses the UE should perform in a given subframe or set of subframes; for instance, a 1-bit indicator can be signaled on the Pcell or as part of an initial signal transmission on an unlicensed carrier to indicate which control channels the UE should monitor in a given subframe; furthermore, the UE may also determine 1-epdcch-start using a Control Format indicator  signaled on the PCFICH in the first symbol of the subframe; paragraph 0045, 0052) indicative of content of the control signal (the UE can start attempting to detect or decode a preamble transmission made by an eNB; a preamble can be a transmission which the UE can use to determine the beginning of a transmission burst; paragraph 0027-0028) ; determining (the UE can determine a second OFDM symbol in the first subframe such that the second OFDM symbol immediately follows the first set of OFDM symbols; paragraph 0034), based on the indicator, the content of the control signal (the UE may determine the end of the OFDM symbol boundary of the preamble transmission by first detecting a discovery signal on the S cell and then use that discovery signal to determine symbol timing; paragraph 0034-0035, 0039, 0052); and receiving the control signal in the same transmission occasion as the preamble (the UE can determine a second OFDM symbol in the first subframe such that the second OFDM symbol immediately follows the first set of OFDM symbols; in addition, the first OFDM symbol position in the first subframe can be the same position as the first OFDM symbol position in the second subframe; a preamble transmission from the second device can be detected in a first set of Orthogonal Frequency Division Multiplexing symbols starting with a first OFDM symbol in a subframe received on the Scell; paragraph 0042, 0059).
However, Nory et al does not specifically teach that the network node determines the content of the control signal based on the indicator, wherein the indicator is indicative of content of the control signal.
On the other hand, Zhang et al, from the same field of endeavor, discloses a processor  that is configured to receive, by a UE, an SSB configuration for a discovery signal detection window having a plurality of communication slots, wherein based on the SSB configuration, UE identifies random access resource and the time and frequency locations to monitor RMSI configured for each SSB, to receive, by the UE, an SSB transmission indicator, to map, by the UE, the SSB configuration using the SSB transmission indicator to determine one or more SSB for rate matching in one or more slots of the plurality of communication slots, and to rate match, by the UE, data transmission around each of the one or more SSBs in the one or more slots (paragraph 0008, 0013-0014). Furthermore, the UE receives an SSB transmission indicator, where UE 115 may receive the SSB transmission indicator via antennas 252a-r and wireless radios 1300a-r and store the information in memory 282 at SSB transmission indicator 1302. The SSB transmission indicator  may either directly indicate SSB transmissions or may provide information to be used by the UE to determine SSB transmissions. For example, the SSB transmission indicator  may identify the beginning of transmissions within the DTMC, when the base station has successfully completed the LBT procedure. In addition, the SSB transmission indicator  may provide the beginning of the DTMC window, the SSB transmission indicator may indicate that there will be a cyclical extension of the SSB to accommodate the schedule of actual transmissions considering the LBT procedure. The SSB transmission indicator may be communicated via a preamble, a common control channel, a downlink grant (paragraph 0074-0075, 0097, 0100). It is shown above that Zhang et al the features of determines the content of the control signal based on the indicator, wherein the indicator is indicative of content of the control signal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the technique of Zhang to the communication system of Nory in order to provide a method to synchronization signal block multiplexing and remaining material system information monitoring in new radio unlicensed networks.
	  Regarding claim 10, Nory et al as modified discloses a method (figs. 3-4), performed at a wireless electronic device, for discovery signaling (reference signals associated with discovery signals transmissions within the discovery signal occasion on the Scell; paragraph 0020, 0027) in a wireless communications network (a method for providing control signaling in a wireless communication network; a user equipment detects or decodes a preamble made by the base station (eNB)), wherein determining based on the indicator, the content of the control signal for discovery comprises : in accordance with a determination that the control signal does not comprise control information that is needed by the wireless electronic device, forgoing the processing of the control information (the UE may determine the end of the OFDM symbol boundary of the preamble transmission by first detecting a discovery signal on the S cell and then use that discovery signal to determine symbol timing; paragraph 0034-0035, 0039, 0052); and receiving the control signal in the same transmission occasion as the preamble (the UE can determine a second OFDM symbol in the first subframe such that the second OFDM symbol immediately follows the first set of OFDM symbols; in addition, the first OFDM symbol position in the first subframe can be the same position as the first OFDM symbol position in the second subframe; a preamble transmission from the second device can be detected in a first set of Orthogonal Frequency Division Multiplexing symbols starting with a first OFDM symbol in a subframe received on the Scell; paragraph 0042, 0059).
Regarding claim 11, Nory et al as modified discloses a method (figs. 3-4), performed at a wireless electronic device, for discovery signaling (reference signals associated with discovery signals transmissions within the discovery signal occasion on the Scell; paragraph 0020, 0027) in a wireless communications network (a method for providing control signaling in a wireless communication network; a user equipment detects or decodes a preamble made by the base station (eNB)), the method comprising waking up a main receiver of the wireless electronic device (the UE can determine a second OFDM symbol in the first subframe such that the second OFDM symbol immediately follows the first set of OFDM symbols; the UE can decode Downlink control Information containing Physical Downlink Shared Channel resource assignments in a second set of OFDM symbols beginning with the second OFDM symbol, the second set of OFDM symbols having a second Cyclic Prefix; paragraph ) based on processing of the indicator in a wake-up receiver of the wireless electronic device (the UE may also determine 1-epdcch-start using a Control Format indicator signaled on the PCFICH in the first symbol of the subframe ; in addition, the preamble transmission can be a reference signal transmission, such as a CRS/PSS/SSS/ discovery signal, occupying one or more OFDM symbols; paragraph 0027-0028, 0034).
Regarding claim 12, Nory et al as modified discloses a method (figs. 3-4), performed at a wireless electronic device, for discovery signaling (reference signals associated with discovery signals transmissions within the discovery signal occasion on the Scell; paragraph 0020, 0027) in a wireless communications network (a method for providing control signaling in a wireless communication network; a user equipment detects or decodes a preamble made by the base station (eNB)), the method comprising: determining the length of the control signal based on the indicator (the UE may also determine 1-epdcch-start using a Control Format indicator  signaled on the PCFICH in the first symbol of the subframe; paragraph 0022-0023, 0028).
Regarding claim 13, Nory et al as modified discloses a method (figs. 3-4), performed at a wireless electronic device, for discovery signaling (reference signals associated with discovery signals transmissions within the discovery signal occasion on the Scell; paragraph 0020, 0027) in a wireless communications network (a method for providing control signaling in a wireless communication network; a user equipment detects or decodes a preamble made by the base station (eNB)), the method comprising determining that the unlicensed band is used by a new radio, NR, enabled device based on the indicator (a UE may be configured to detect a preamble associated with its serving cell on the unlicensed carrier; the UE may also detect or be configured to detect a preamble associated with one or more adjacent cells on the unlicensed carrier; furthermore, the preamble transmission can be a reference signal transmission, such as a CRS/PSS/SSS/ discovery signal, occupying one or more OFDM symbols
paragraph 0027-0028, 0050).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641